 

Exhibit 10.1

 

Dated the 15th day of July, 2019

 



 

 

AGREEMENT FOR SALE AND PURCHASE

 



 

 

CHIU & PARTNERS
SOLICITORS
40th Floor
Jardine House
1 Connaught Place
Tel No.: 2111-3200
Fax No.: 2111-3299

 

Ref. No.: LC/CSC/CSL/TON/LTL/TLL/190210

 

Formal-SP (Ford Glory Plaza)

 

 

 

  

THIS AGREEMENT is made on 15 July 2019

 

BETWEEN :

 

(1)The vendor whose brief particulars are set out in Part I of Schedule I (the
“Vendor”); and

 

(2)The purchaser whose brief particulars are set out in Part II of Schedule 1
(the “Purchaser”).

 

IT IS AGREED as follows:

 

1.DEFINITION AND INTERPRETATION

 

1.1In this Agreement, including the recitals (if any) and the Schedules, unless
the context requires otherwise, the following expressions have the following
meanings:

 

“Building”   the building(s) or estate of which the Property forms part      
“Business Day”  

any day of the week when licensed banks in Hong Kong are open for business in
Hong Kong, but excluding the following:



    (a) Saturdays and Sundays;     (b) public holidays; and     (c) gale warning
days or black rainstorm warning days as defined in Section 71(2) of the
Interpretation and General Clauses Ordinance (Cap. 1 of the Laws of Hong Kong)
and published in the Gazette.       “Completion”   completion of the sale and
purchase of the Property in accordance with the terms of this Agreement      
“Completion Date”   the date on which completion of this Agreement is to take
place and is specified in Part II of Schedule 3, or such other date as may be
agreed in writing by the parties       “Conditions Precedent”   the conditions
to Completion set out in Clause 4.1       “CPO Ordinance”   the Conveyancing and
Property Ordinance (Cap.219 of the Laws of Hong Kong)       “Deed of Mutual  
the deed of mutual covenant or deed of mutual

 

 - 1 - 

 

 

Covenant”   covenant and management agreement or document of similar nature,
which regulates the rights, interests and obligations of all the co-owners of
the Building and where applicable, the management of the Building, and is
registered in the Land Registry against the Property

 

“Deposit”   the amount specified in Part I of Schedule 3 paid or to be paid by
the Purchaser as deposit       “Government”   the Government of Hong Kong      
“Government Authorities”   the Government, any governmental, semi-governmental,
administrative, or judicial body, department, commission, authority, tribunal,
agency or entity in Hong Kong, and any person authorised by Laws to give
consent, approval, permission, licence, certification, waiver or impose
conditions and/or requirements;       “Government Lease”   the Government lease
within the meaning of section 3 of the Interpretation and General Clauses
Ordinance (Cap.1 of the Laws of Hong Kong) under which the Property is now held
from the Government       “Hong Kong”   the Hong Kong Special Administrative
Region of the People’s Republic of China       “Hong Kong dollars” or   Hong
Kong dollars, the lawful currency of Hong Kong “HK$”       “Jerash Holdings”  
Jerash Holdings (US) Inc., a company incorporated in the State of Delaware of
the United States of America and with its common stock listed on the Nasdaq and
the direct holding company of the Purchaser       “Land Registry”   the Land
Registry of Hong Kong

 

“Laws”   any laws, ordinances, bye-laws, rules and regulations of Hong Kong
(including without limitation, the Buildings Ordinance (Cap.123 of the Laws of
Hong Kong), the Dangerous Goods Ordnance (Cap. 296 of the Laws of Hong Kong),
the Fire Services Ordinance (Cap. 95 of the Laws of Hong Kong), the Fire Safety
(Buildings) Ordinance (Cap. 572 of the Laws of Hong Kong), the Town Planning
Ordinance (Cap. 131 of the Laws of Hong Kong) and environmental legislation) and
any directives, directions, decrees, decisions, orders, demands, judgments,
decisions, rulings, codes of practice, circulars, guidance notes or notices of
or from any Government Authorities

 

 - 2 - 

 

  

“Listco”   VICTORY CITY INTERNATIONAL HOLDINGS LIMITED, a company incorporated
in Bermuda, the shares of which are listed on the Main Board of the Stock
Exchange (stock code: 539) and the indirect holding company of the Vendor      
“Listing Rules”   The Rules Governing the Listing of Securities on the Stock
Exchange

 

“Long Stop Date”   31 October 2019 (or such later date as the parties may agree
in writing), being the date by which the Conditions Precedent are to be
fulfilled (or insofar as any of them can be waived, waived in accordance with
the terms of this Agreement)       “Mortgage”   the instrument (if any) by which
the Property or any part thereof is charged in favour of the Mortgagee, brief
particulars of which are set out in Schedule 4       “Mortgagee”   the person
(if any) in whose favour the Property or any part thereof is charged under the
Mortgage, whose brief particulars are set out in Schedule 4       “party” or
“parties”   party or parties to this Agreement       “Property”   the property
or properties forming the subject matter of this Agreement, brief particulars of
which are set out in Schedule 2, the Workshop A of which is in this Agreement
referred to as “Workshop A” and the Car Parking Spaces nos.P21, P22, P23 and P24
of which are in this Agreement referred to as “Car Parking Spaces”      
“Purchase Price”   the amount set out in Part I of Schedule 3, which is the
agreed consideration for the sale and purchase of the Property

 

“Purchaser’s Solicitors”   the firm of solicitors for the time being acting for
the Purchaser in the purchase of the Property       “Special Conditions”   the
special conditions set out in Schedule 6       “Stamp Duty Ordinance”   the
Stamp Duty Ordinance (Cap.117 of the Laws of Hong Kong)       “Structures”   any
structures, erections, walls, fences, partitions, works, alterations or
additions exists in, on, at, within or appertain to the Property which are not
in compliance with any or all of the Government Lease and the Laws       “Stock
Exchange”   The Stock Exchange of Hong Kong Limited

 

“Vendor’s Solicitors”   the firm of solicitors for the time being acting for the
Vendor in the sale of the Property

 

 - 3 - 

 

  

1.2In this Agreement, unless the context otherwise requires:

 

(1)words importing a gender shall include every gender;

 

(2)references to the singular shall be deemed to include references to the
plural and vice versa;

 

(3)references to any person shall include an individual, firm, body corporate or
unincorporate;

 

(4)the headings contained in this Agreement are inserted for convenience and for
reference only and in no way define, limit or describe the scope or the intent
of any provision of this Agreement and shall be ignored in construing or
interpreting this Agreement;

 

(5)references to “Clauses”, “Sub-clauses” and the “Schedules” are to clauses and
sub-clauses of and the schedules to this Agreement;

 

(6)references to statutory provisions shall be construed as references to those
provisions as replaced, amended, modified or re-enacted from time to time;

 

(7)where any party comprises two or more persons, all obligations, agreements,
covenants, and undertakings (implied or expressed) of that party shall be deemed
to be made and given by such persons jointly and severally;

 

(8)the Recitals (if any) and the Schedules form part of this Agreement and have
the same force and effect as if expressly set out in the body of this Agreement;
and

 

(9)references to times of the day are, unless otherwise specified, to Hong Kong
time.

 

2.AGREEMENT TO SELL

 

2.1On and subject to the terms and conditions of this Agreement, the Vendor
agrees to sell and the Purchaser agrees to purchase the Property for the residue
of the term of years created by the Government Lease.

 

2.2The Vendor will only assign the Property to the Purchaser upon Completion but
not to anyone else. Without limiting the generality of the foregoing the
Purchaser shall not do or enter into agreement to do all or any of the following
on or prior to Completion:

 

(1)sub-sell the Property or any part thereof;

 

(2)sell, transfer, assign or otherwise dispose of all or any of its right,
title, benefit and interest of and in the Property or any part thereof comprised
in this Agreement; or

 

 - 4 - 

 

(3)nominate any other person to take up the assignment of the Property or any
part thereof, notwithstanding any rule of law or equity to the contrary.

  

3.PURCHASE PRICE

 

3.1The consideration payable by the Purchaser for the purchase of the Property
is in an amount of the Purchase Price.

 

3.2The Purchaser shall pay and satisfy the Purchase Price to the Vendor at the
times and in the manner specified in Part I of Schedule 3.

 

3.3In respect of each payment of the Purchase Price or any part of it, the
Purchaser shall deliver to the Vendor or the Vendor’s Solicitors on the date on
which such payment is required to be made, one or more cashier order(s) issued
by a licensed bank in Hong Kong and/or solicitors’ cheque(s) drawn on account of
a licensed bank in Hong Kong (or in such other manner as the parties may agree)
in favour of the Vendor (or as the Vendor or the Vendor’s Solicitors may direct
in writing) for the relevant amount.

 

3.4Both the Vendor and the Vendor’s Solicitors (as the Vendor hereby authorises)
shall be entitled to require the Purchaser to:

 

(1)effect payment of the Purchase Price (or any part of it) to such person or
persons as the Vendor or the Vendor’s Solicitors may direct in writing; and

 

(2)deliver to the Vendor or the Vendor’s Solicitors one or more cashier order(s)
issued by a licensed bank in Hong Kong and/or solicitors’ cheque(s) drawn on
account of a licensed bank in Hong Kong issued in favour of such person or
persons for the relevant amount(s) so directed and a separate cashier order
issued by a licensed bank in Hong Kong and/or solicitors’ cheque drawn on
account of a licensed bank in Hong Kong in favour of the Vendor for the balance.

 

3.5The Purchaser shall not be deemed to have discharged the obligation to make
payment under this Agreement unless in making such payment, the Purchaser also
complies with the provisions of this Clause.

 

4.CONDITIONS PRECEDENT

 

4.1This Agreement and the obligations of the parties to effect Completion are
conditional upon fulfillment of the following conditions precedent:

 

(1)(if necessary) the obtaining of the approval of the independent shareholders
of Listco to this Agreement and the transactions contemplated hereunder in
accordance with the Listing Rules;

 

(2)(if necessary) Listco having obtained all other necessary approvals,
consents, clearance and/or waiver as may be required under the Listing Rules
and/or other applicable rules and regulations from the Stock Exchange or any
other regulators in respect of the entering into and performance of this
Agreement and the transactions contemplated hereunder; and

 

 - 5 - 

 

(3)(if necessary) the obtaining of the approval of a special committee formed or
to be formed by independent directors of Jerash Holdings.

 

4.2The Vendor shall procure the fulfillment of the Conditions Precedent set out
in Clause 4.1.(1) and (2). The Purchaser shall procure the fulfillment of the
Conditions Precedent set out in Clause 4.1(3). None of the Conditions Precedent
can be waived by any parties.

 

4.3A party shall assist the other party by rendering all necessary assistance
and providing all necessary information and documents as may be required for the
purpose of procuring fulfillment of the Conditions Precedent.

 

4.4If the Conditions Precedent shall not have been fulfilled in full before 5:00
p.m. on the Long Stop Date, all rights and obligations of the parties under this
Agreement shall cease and terminate, save and except that the Vendor shall
effect a full refund of-the Deposit but without interest, costs or compensation
to Purchaser within five (5) Business Days after the Long Stop Date and no party
shall have any claim against the other save for claim (if any) in respect of
antecedent breach of this Agreement and if this Agreement shall have been
registered at the Land Registry, the Vendor shall have the right to register at
the Land Registry an instrument signed by the Vendor alone evidencing such
determination and to vacate the registration of this Agreement.

 

5.COMPLETION

 

5.1Subject to fulfillment of the Conditions Precedent, Completion shall take
place at the offices of the Vendor’s Solicitors on the Completion Date, which
shall in no event be a day which is not a Business Day, when all the acts and
requirements set out in Clauses 5.2 and 5.3 shall be complied with in full by
the parties.

 

5.2At Completion, the Purchaser shall:

 

(1)make payment of the balance of the Purchase Price in accordance with the
manner and within the times set out in Clause 3;

 

(2)unless otherwise agreed by the parties in writing, make payment of all other
moneys which the Purchaser has to effect payment upon Completion under the terms
of this Agreement;

 

(3)deliver to the Vendor’s Solicitors the assignment of the Property, which
shall be in form and substance previously approved by the Vendor, duly executed
by the Purchaser; and

 

(4)in regard to Workshop A, either to execute a sub-deed of mutual covenant
(“Sub-DMC”) regulating the rights and obligations of all the owners of the 19th
Floor of the Building in such form as the Vendor may require or to take Workshop
A subject to and together with the benefit of the Sub-DMC.

 

5.3Against full performance and compliance of all acts and requirements set out
in Clause 5.2 by the Purchaser, or where the parties have agreed on any
applicable undertakings following performance and compliance of such acts and
requirements and in compliance with the applicable undertakings, the Vendor and
all other necessary parties (if any) will execute a proper assignment of the
Property to the Purchaser subject as disclosed in this Agreement but otherwise
free from encumbrances.

 

 - 6 - 

 

  

5.4Completion shall take place between the hours of 9:30 a.m. and 5:00 p.m. on
the Completion Date.

 

5.5If the Completion Date, or the date stipulated for payment of any moneys or
performance of any obligations in this Agreement, shall fall on a day which is
not a Business Day, the Completion Date or such date for payment or performance
(as the case may be) shall automatically be postponed to the next Business Day.

 

5.6The Vendor and the Purchaser agree and authorise their respective solicitors
to complete the transaction on the basis of solicitors’ undertakings in the form
from time to time recommended by The Law Society of Hong Kong with such
variations as they may agree.

 

6.STATUS OF VENDOR

 

6.1The Vendor shall on Completion assign the Property to the Purchaser in the
capacity set out in Part I of Schedule 1.

 

7.TITLE INSPECTION AND REQUISITIONS

 

7.1Any requisitions or objections in respect of the title or otherwise shall be
delivered in writing to the Vendor’s Solicitors within the time limit set out in
Clause 7.2, otherwise the Purchaser shall conclusively be deemed to have waived
his right to raise or insist on any such requisitions or objections and accepted
the Vendor’s title (in which respect time shall be of the essence of this
Agreement).

 

7.2The time for delivery of the requisitions or objections referred to in Clause
7.1 is:

 

(1)within 7 Business Days (including Saturdays) after the day of receipt by the
Purchaser or the Purchaser’s Solicitors of the title documents of the Property;
and

 

(2)for further requisitions or objections in respect of title or otherwise,
which arise upon the reply made by the Vendor’s Solicitors to any requisitions
or objections raised by the Purchaser’s Solicitors, within 5 Business Days
(including Saturdays) after the day of receipt of such reply by the Purchaser’s
Solicitors.

 

7.3If the Purchaser shall make and insist on any objections or requisitions as
to title or any matter appearing on the title deeds or otherwise which the
Vendor shall be unable or (on the grounds of difficulty, delay or expense or on
any reasonable ground) unwilling to remove or comply with, or if the title of
the Vendor shall be defective, the Vendor shall notwithstanding any previous
negotiation or litigation be at liberty to cancel the sale on giving to the
Purchaser or the Purchaser’s Solicitors seven (7) Business Days’ notice in
writing to this effect, in which case unless the objections or requisitions
shall have been in the meantime withdrawn by the Purchaser, the sale of the
Property shall on the expiry of the notice be cancelled and the Purchaser shall
be entitled to the return of the Deposit but without interest, cost or
compensation and the parties shall at their own respective costs enter into and
cause to be registered at the Land Registry an agreement for cancellation of
this Agreement.

 

 - 7 - 

 

  

8.TITLE AND TITLE DOCUMENTS

 

8.1Subject to the Special Conditions, the Vendor shall give title to the
Property in accordance with Section 13A of the CPO Ordinance. The Vendor shall
show and prove his title to the Property in accordance with Section 13 of the
CPO Ordinance.

 

8.2The Vendor shall show and prove its title to the Property at the Vendor’s own
expense and shall at the like expense produce to the Purchaser for his perusal
such certified or attested copies of any deeds or documents of title and copies
of matters of public record as may be necessary to prove title in accordance
with Section 13 of the CPO Ordinance.

 

8.3The costs of verifying the title by inspection and examination, including
without limitation, search fees, shall be borne solely by the Purchaser who
shall also, if the Purchaser requires certified copies of any documents of title
in the Vendor’s possession relating to other property retained by the Vendor as
well as to the Property, pay the cost of such certified copies.

 

8.4Such of the documents of title as relate exclusively to the Property and are
in the possession of the Vendor which are required for the purpose of giving
title in accordance with Section 13A of the CPO Ordinance (collectively, the
“Original Documents of Title”) shall be delivered to the Purchaser. All other
documents of title in the possession of the Vendor shall be retained by the
Vendor who shall, if so required on Completion, give to the Purchaser a covenant
for safe custody, production and delivery of certified copies or copies of such
documents of title, such covenant to be prepared by and at the expense of the
Purchaser.

 

8.5Notwithstanding the provisions relating to the production of title deeds and
documents of title in Section 13 of the CPO Ordinance and anything contained in
this Agreement or otherwise implied to the contrary, it is hereby expressly
agreed by the parties that:

 

(1)production of copies of documents of title other than the Original Documents
of Title, which the Purchaser is entitled (collectively, the “Documents of
Title”), coupled with an undertaking by the Vendor (or the Vendor’s Solicitors)
to furnish certified or attested copies of the Documents of Title within 30 days
after Completion, shall be a full and complete discharge of the Vendor’s
obligation to produce the Documents of Title for the purpose of showing and
proving title to the Property;

 

(2)where copy of any document of title, which is registered with the Land
Registry, cannot be obtained from or produced by the Land Registry, the
Purchaser shall accept from the Vendor as conclusive proof of title, a certified
copy of the related Memorial (whether with or without its annexure (if any));
and

 

(3)the failure of the Vendor to furnish certified or attested copies of any of
the Documents of Title to the Purchaser on or prior to Completion shall not by
itself be a ground for delay of Completion by the Purchaser or be treated as or
constitute a default or failure on the part of the Vendor to complete the sale
and purchase in accordance with the terms of this Agreement.

 

 - 8 - 

 



 

9.EASEMENTS, RIGHTS AND LIABILITIES

 

9.1The Vendor warrants that the Property is not adversely affected by any
easement, right, privilege or liability of which the Vendor is aware or could
have ascertained on reasonable inquiry other than:

 

(1)those disclosed in this Agreement; or

 

(2)those of which the Purchaser is aware or could have ascertained on reasonable
inspection of the Property.

 

9.2Subject to Clause 9.1, the Property is sold subject to:

 

(1)the exceptions, reservations, easements, rights, privileges, covenants,
restrictions, terms and conditions contained in the Government Lease and the
Deed of Mutual Covenant; and

 

(2)all easements, rights, privileges and liabilities adversely or beneficially
affecting it.

 

10.DUE INSPECTION, PHYSICAL STATE AND CONDITION AND POSSESSION

 

10.1The Purchaser hereby declares and confirms that he has or caused to be
inspected the Property and the Furniture (if any) and is satisfied with the
existing physical state and condition of the Property, all its fixtures,
fittings and finishes and the Furniture (if any). The Purchaser acknowledges and
confirms that he is fully aware that he is purchasing the Property in its
present physical state and condition and agrees not to make any objection or
requisition to or in connection with the physical state and condition of any
part of the Property.

 

10.2The Purchaser, being the current tenant of, inter alia, Workshop A, shall
not require delivery of vacant possession of the Workshop A upon Completion.
Upon Completion, the Vendor shall arrange delivery of vacant possession of the
Car Parking Spaces.

 

10.3The parties confirm that the Property is sold and purchased on an “as is”
basis and in the physical state and condition as it stands. In particular and
without limiting the generality of the foregoing, no warranty or representation
is or has been given or made by the Vendor or the Vendor’s agents regarding:

 

(1)the physical state and condition, quality or fitness of the fixtures,
fittings and finishes, installation, appliances (if any) and the Furniture (if
any) incorporated in the Property or the Building;

 

(2)the physical state and condition or the legality of the user of the Property
or the Building;

 

(3)the area and delineation of the Property; and

 

 - 9 - 

 

(4)the composition of the Property or of the Building or the nature or manner of
their construction.

 

10.4Immediately after the date of signing of the agreement specified in
paragraph (f) of Schedule 5 or, if none, the date of signing of this Agreement,
the Property and the Furniture (if any) shall as between the Vendor and the
Purchaser be at the Purchaser’s risk. The Purchaser is hereby advised to take
out proper insurance coverage on the Property for his own protection and
benefit.

 

10.5The Vendor does not warrant that any or any adequate policy of insurance
exists relating to the Property or, if any such policy exists, that it will be
renewed on expiration. The Vendor will not transfer the insurance policy (if
any) on the Property or the benefit of such insurance policy to the Purchaser.

 

10.6Subject to Completion, (1) the rental deposit in the sum of HK$239,080.00
less any deductions as may be made by the Vendor as landlord under the terms of
the letting of, inter alia, Workshop A by the Vendor as landlord to the
Purchaser as tenant shall be refunded to the Purchaser in accordance with the
terms of the said letting; and (2) the tenancy agreement in respect of the said
letting shall forthwith be terminated upon Completion save that the Vendor shall
refund the rental deposit to the Purchaser as tenant as aforesaid.

 

11.PROFITS, OUTGOINGS AND APPORTIONMENT

 

The rents and profits shall be received and all outgoings shall be discharged by
the Vendor up to and inclusive of the Completion Date, and subject to
Completion, as from but exclusive of that day, all profits shall be received and
all outgoings shall be discharged by the Purchaser. All such rents, profits and
outgoings shall, if necessary, be apportioned between the parties and paid on
Completion.

 

11.2On Completion, the Purchaser shall reimburse and pay to the Vendor all
deposits and funds that are not refundable to the Vendor but are transferable to
the new owner of the Property under the terms of the Deed of Mutual Covenant
which are paid in respect of the Property and are being held by the manager
appointed under the Deed of Mutual Covenant (or as the case may be, by the
owners’ incorporation or by the management committee), upon production of
evidence proving payments of such deposits and funds which is acceptable to the
manager appointed under the Deed of Mutual Covenant or as the case may be, the
owners’ incorporation or management committee, for the purpose of such transfer
provided that if such transfer to the new owner shall be effected automatically
upon change of ownership of the Property, no evidence proving payments of such
deposits and/or funds will require to be provided by the Vendor.

 

12.WARRANTIES AND UNDERTAKINGS

 

12.1The Vendor gives no warranty as to whether the Property is included in any
lay-out plans (draft or approved) under the Town Planning Ordinance (Cap.131 of
the Laws of Hong Kong), the applications of any provisions or redevelopment
restrictions under any Ordinances and related rules and regulations would affect
the Property, its occupation, value, user or enjoyment. In respect of these, the
Purchaser shall be responsible for making his own enquiry and investigation and
shall raise no objection to or requisition on any of those matters. The
Purchaser is bound to proceed to Completion notwithstanding that the Property is
or may be included in or affected by any of such plans, provisions or
restrictions.

 

 - 10 - 

 

  

12.2The Vendor warrants that the Vendor has not received any notice under the
Lands Resumption Ordinance (Cap. 124 of the Laws of Hong Kong) or the Mass
Transit Railway (Land Resumption and Related Provisions) Ordinance (Cap. 276 of
the Laws of Hong Kong) or the Roads (Works, Use and Compensation) Ordinance
(Cap.370 of the Laws of Hong Kong) which relates to the resumption of the
Property or any part of it, or any other notice of similar nature issued under
other Ordinances. If any such notice existed prior to the date of this Agreement
or if such notice shall be issued before the Completion Date, the Purchaser
shall be entitled to rescind this Agreement by giving written notice to the
Vendor to this effect before the Completion Date whereupon the Deposit shall
forthwith upon written demand by the Purchaser be returned by the Vendor to the
Purchaser in full but without any compensation, interest or costs and neither
party shall have any claim against the other hereon and the parties shall at
their own costs enter into and where applicable cause to be registered at the
Land Registry an agreement for cancellation of this Agreement.

 

12.3The Vendor warrants that the Vendor is the sole legal and beneficial owner
of the Property and no other person (save for the Mortgagee (if any)) has any
right or interest, whether legal or equitable, in the Property. In the event of
the Vendor is unable to assign the Property free from any third party right or
interest upon Completion, the Vendor shall forthwith return the Deposit to the
Purchaser but without prejudice to the Purchaser’s right to claim against the
Vendor for all losses and damages sustained by the Purchaser by reason of the
Vendor’s failure and/or inability to complete the sale in accordance with the
terms of this Agreement and it shall not be necessary for the Purchaser to
tender an assignment of the Property to the Vendor for execution.

 

12.4The Vendor undertakes to notify the Purchaser in writing upon receipt of the
notices mentioned in Clauses 12.1 and 12.2.

 

12.5The specified information required by Section 29B(1) of the Stamp Duty
Ordinance is set out in Schedule 5. Each party warrants, represents to and
undertakes with the other that such information is in all respects correct and
accurate insofar as within the knowledge of such party. The parties agree and
acknowledge that the information contained in paragraph (d) of Schedule 5 is
included merely to comply with that Section 29B(1) and no warranty or
representation, expressed or implied, is or has been given by the Vendor on the
user of the Property.

 

12.6In case the Property is subject to the Mortgage in favour of the Mortgagee,
the Purchaser acknowledges and admits that the Purchaser is fully aware of and
has been advised of the Property is subject to the Mortgage. The Vendor
undertakes to obtain a discharge, release or reassignment of the Property from
the Mortgage, which shall be dated no later than the actual day of Completion,
or if the parties or their respective solicitors have agreed on any applicable
undertakings on such discharge, release or reassignment, in accordance with the
terms of the undertakings, so that the Purchaser or the Purchaser’s nominee or
sub-purchaser can obtain the Property free from the Mortgage. If the discharge,
release or reassignment of the Mortgage shall be executed by an attorney of the
Mortgagee whose appointment was made more than 12 months prior to the date of
execution of such discharge, release or reassignment, the Vendor shall at the
Vendor’s own costs and expenses provide the Purchaser with either a statutory
declaration made pursuant to Section 5(4)(b) of the Powers of Attorney Ordinance
(Cap.3 1 of the Laws of Hong Kong), or a certified copy of the written
confirmation from the Mortgagee confirming the non-revocation of the relevant
power of attorney, within one month from the actual day of Completion.

 

 - 11 - 

 

  

13.DEFAULT

 

13.1Should the Purchaser fail to observe or comply with any of the terms and
conditions of this Agreement (including without limitation any failure to pay
the Purchase Price or any part of it in the manner, on the dates and within the
time stipulated in this Agreement), the Deposit paid shall be absolutely
forfeited to the Vendor who shall be at liberty if the Vendor sees fit without
being obliged to tender an assignment to the Purchaser to determine this
Agreement by giving notice of termination in writing to the Purchaser or the
Purchaser’s Solicitors to such effect and the Vendor shall thereupon be entitled
to re-enter upon the Property and repossess the same and the Furniture (if any)
if possession shall have been given to the Purchaser free from any right or
interest of the Purchaser therein.

 

13.2Upon determination of this Agreement, the Vendor may resell the Property and
the Furniture (if any), either as a whole or in lots, and either by public
auction or by tender or by private contract, or partly by the one and partly by
the other of such methods, subject to such stipulations as to title or otherwise
as the Vendor may think fit and any increase in price on a resale shall belong
to the Vendor. On a resale, any deficiency in price shall be made good and all
expenses attending such resale shall be borne by the Purchaser and such
deficiency and expenses shall be recoverable by the Vendor as and for liquidated
damages. This clause shall not preclude or be deemed to preclude the Vendor from
taking other steps or remedies (including obtaining a decree for specific
performance of this Agreement) to enforce the Vendor’s rights whether under this
Agreement or otherwise or prevent the Vendor from recovering, in addition to
liquidated damages, damages representing interest paid or lost by the Vendor by
reason of the Purchaser’s failure.

 

133On the exercise of the Vendor’s right of determination pursuant to any
provisions of this Agreement, the Vendor shall have the right, if this Agreement
shall have been registered at the Land Registry, to register at the Land
Registry an instrument signed by the Vendor alone evidencing such determination
and to vacate the registration of this Agreement. On the signing of the said
instrument by the Vendor, the Purchaser shall be deemed to have been divested of
any interest in the Property and the Furniture (if any) under this Agreement.
Upon registration of such an instrument in the Land Registry, a tenant,
purchaser, mortgagee or any other person dealing with the Vendor shall not be
bound to see or enquire whether the Vendor was entitled to determine this
Agreement and so far as regards the safety and protection of such tenant,
purchaser or mortgagee or any other person, this Agreement shall be deemed to
have been duly terminated and the remedy (if any) of the Purchaser shall be
against the Vendor in damages only.

 

13.4In the event of the Vendor failing to complete the sale in accordance with
the terms of this Agreement, all Deposits paid by the Purchaser to the Vendor
pursuant to the terms of this Agreement shall be returned to the Purchaser but
without prejudice to the right of the Purchaser to recover from the Vendor
damages (if any) which the Purchaser may sustain by reason of the failure on the
part of the Vendor to complete the sale and it shall not be necessary for the
Purchaser to tender an assignment to the Vendor for execution before taking
proceedings to enforce specific performance of this Agreement or for damages for
breach of this Agreement.

 

 - 12 - 

 

  

13.5Nothing in this Agreement shall be so construed as to prevent either the
Vendor or the Purchaser from bringing an action and obtaining a decree for
specific performance of this Agreement either in lieu of the aforesaid damages
or in addition to such damages as the party bringing such action may have
sustained by reason of the breach by the other party to this Agreement.

 

14.STAMP DUTY, REGISTRATION FEES AND COSTS

 

14.1The ad valorem stamp duty and registration fees payable on the prior
agreement for sale (if any) made between the same parties in respect of the
Property, this Agreement, any chargeable agreement for sale within the meaning
of Section 29(A) of the Stamp Duty Ordinance in respect of the Property and the
subsequent assignment made pursuant to this Agreement shall be borne and paid by
the Purchaser absolutely. In the event of the consideration stated in any of
those documents not being accepted by the Collector of Stamp Revenue as
representing the true value of the Property, the excess stamp duty being charged
in accordance with his valuation of the Property shall also be borne and paid by
the Purchaser and the Purchaser shall indemnify and keep the Vendor fully
indemnified in respect thereof. The provisions of this Clause shall survive
Completion. The buyer’s stamp duty, if any, payable in respect of this Agreement
and the subsequent assignment made pursuant to this Agreement under the Stamp
Duty Ordinance shall be borne and paid by the Purchaser absolutely.

 

14.2The Purchaser shall not less than 30 days from the date of this Agreement,
provide the Vendor with evidence proving due payment of the ad valorem stamp
duty and where applicable, the buyer’s stamp duty on this Agreement.

 

14.3Each party shall bear its own solicitors’ costs and disbursements of and
incidental to the preparation, approval, completion and registration of this
Agreement and the subsequent assignment.

 

14.4If the Purchaser shall require the Vendor to execute more than one deed of
assignment in respect of the Property, the Purchaser shall on Completion pay the
additional cost charged by the Vendor’s Solicitors for approving the additional
deed or deeds.



 

14.5Notwithstanding anything herein contained, it is hereby agreed by the
parties that the costs for preparing all certified copies of title deeds and
documents for the purpose of proving title in accordance with Section 13 of the
CPO Ordinance shall be borne and paid by the Purchaser on Completion.

 

14.6The Purchaser shall upon Completion reimburse the Vendor for all costs for
the plans of Workshop A, if any, annexed to this Agreement and those to be
annexed to the subsequent assignment of the Property.

 

14.7The Purchaser shall upon Completion reimburse the Vendor for the costs
incurred by the Vendor in the preparation and execution of the sub-DMC in an
amount in proportion to the undivided shares of Workshop A bear to the total
number of undivided shares of the whole of the 19th Floor of the Building.

 

 - 13 - 

 

 

15.VENDOR’S SOLICITORS AGENCY

 

15.1The Vendor declares that Chiu & Partners are the Vendor’s agent for the
purposes of receiving all moneys payable to the Vendor pursuant to this
Agreement, including the Deposit and any part of the Purchase Price. The Vendor
further authorizes Chiu & Partners to apply such amount of the Purchase Price as
may be necessary in or towards redemption of the Mortgage (if any) or other
encumbrances of the Property.

 

15.2The Vendor further declares that subject to compliance by the Purchaser of
the provisions for the dates, times and manner of payment of the Purchase Price
contained in this Agreement, the payment to Chiu & Partners as agent of any
Deposit, instalments and the balance of the Purchase Price shall be a full and
sufficient discharge of the Purchaser’s obligations under this Agreement in
respect of that payment.

 

15.3The Vendor may revoke the authority of Chiu & Partners as agent and appoint
another solicitor as an agent in their place. No revocation of agency shall be
valid unless it:

 

(1)is in writing addressed to the Purchaser;

 

(2)is delivered to the Purchaser care of the Purchaser’s Solicitors at least 7
clear days prior to Completion; and

 

(3)specifically identifies this Agreement.

 

16.IMPLIED CONDITIONS

 

16.1The conditions set out in Part A of the Second Schedule to the CPO Ordinance
shall not apply to this Agreement.

 

17.TIME OF THE ESSENCE

 

17.1Time shall in every respect be of the essence of this Agreement.

 

18.SPECIAL CONDITIONS

 

18.1The Special Conditions form part of this Agreement and shall prevail in the
event of any inconsistency or conflict with the other terms and conditions of
this Agreement.

 

19.FULL AGREEMENT

 

19.1This Agreement set out the full agreement between the parties and supersedes
any other commitments, agreements, warranties or understandings, written or
verbal, that the parties may have had with respect to the subject matter of this
Agreement. Without prejudice to the generality of the foregoing and the
warranties made or given in this Agreement, no warranties or representations,
express or implied, of any kind other than those set out in this Agreement are
or have been made or given by the Vendor or by any person on the Vendor’s
behalf, and if any such warranties or representations, express or implied, has
been made, they are withdrawn or deemed to have been withdrawn immediately
before the signing of this Agreement.

 

 - 14 - 

 

19.2Any variation to this Agreement shall be binding only if it is recorded in a
document signed by the parties.

 

20.THIRD PARTY RIGHTS

 

20.1The parties do not intend any term of this Agreement to be enforceable
pursuant to the Contracts (Rights of Third Parties) Ordinance (Cap. 623 of the
Laws of Hong Kong).

 

21.CONFIDENTIALITY

 

21.1Except as required by law, the Listing Rules or the Stock Exchange to which
Listco is subject, the relevant listing rules of Nasdaq to which Jerash Holdings
is subject, neither party shall make any public announcement or issue any
circular or release or disclose any term of or information concerning this
Agreement and the transactions herein referred to (save disclosure to its
professional advisers under a duty of confidentiality or its directors,
secretary and shareholders, or for giving effect to the provisions herein
contained) without the prior written consent of the other party, such consent
not to be unreasonably withheld or delayed.

 

22.NOTICES

 

22.1Any notice, claim, demand, court process, document or other communication to
be given under this Agreement (collectively “communication” in this Clause 22):
      (1) shall be in writing in the English language;       (2) may be served
or given to the addressee (or to the solicitors of the addressee if it is
represented) either personally, or sent to the address below:

 

(a)the address stated after its name in Schedule 1; or

 

(b)the last address notified in writing with specific reference to this
Agreement by the addressee (or its solicitors) to the addressor (or its
solicitors); or

 

(c)the address of its process agent as stated in this Agreement; and

 

  (3) shall be served by the following means and the addressee of a
communication shall be deemed to have received the same within the time stated
adjacent to the relevant means of despatch:

 

Means of despatch   Time of deemed receipt       Personal delivery   at time of
delivery       Local mail or courier   24 hours after despatch       Facsimile  
on despatch       Air courier   3 days after despatch       Airmail   5 days
after despatch

 

 - 15 - 

 

 

22.2A communication served in accordance with Clause 22.1 shall be deemed to
have been sufficiently served and in proving service and/or receipt of a
communication, it shall be sufficient to prove that such communication was, as
the case may be, left at the addressee’s address or that the envelope containing
such communication was properly addressed and posted or despatched to the
addressee’s address or that the communication was properly transmitted by
facsimile to the addressee. A communication served by facsimile shall be deemed
properly despatched on receipt of a satisfactory transmission report printed out
by the sending facsimile machine. Any communication given under this Agreement
outside working hours between 9:30 a.m. to 5:30 p.m. on a Business Day shall be
deemed not to have been given until the start of the next period of working
hours on the next Business Day.

 

22.3Nothing in this Clause 22 shall preclude the service of communication or the
proof of such service by any mode permitted by law.

 

23.GOVERNING LAW

 

23.1This Agreement is governed by and shall be construed in accordance with the
laws of Hong Kong and each of the parties hereby submit to the non-exclusive
jurisdiction of the Hong Kong courts in connection herewith.

 

23.2The submission to the non-exclusive jurisdiction of the Hong Kong courts
shall not limit the right of any party to take any suit, action or proceeding
against any of the other parties hereto in whatsoever jurisdictions shall to it
seem fit nor shall the taking of any such suit, action or proceeding in any one
or more jurisdictions preclude the taking of suit, action or proceeding in any
other jurisdictions, whether concurrently or not.

 

AS WITNESS the hands of the parties the day and year first above written.

 

 - 16 - 

 

 

SCHEDULE I

 

PART I: The Vendor

 

Name : FORD GLORY INTERNATIONAL LIMITED Registered Office : 19th Floor, Ford
Glory Plaza, 37-39 Wing Hong Street, Cheung Sha Wan, Kowloon, Hong Kong Business
Registration number : 20356702 Capacity : Beneficial owner

 

PART II: The Purchaser

 

Name : TREASURE SUCCESS INTERNATIONAL LIMITED Registered Office : 19th Floor,
Ford Glory Plaza, 37-39 Wing Hong Street, Cheung Sha Wan, Kowloon, Hong Kong
Business Registration number : 66378944 Capacity : Sole owner

 

 - 17 - 

 

 

SCHEDULE 2

 

The Property :-

 

(1)ALL THOSE 511 equal undivided parts or shares of and in ALL THOSE 1,038 equal
undivided 30,000th parts or shares of and in ALL THOSE pieces or parcels of
ground registered in the Land Registry as The Remaining Portion of New Kowloon
Inland Lot No.2828, The Remaining Portion of Section A of New Kowloon Inland Lot
No.2828 and The Remaining Portion of Subsection 2 of Section A of New Kowloon
Inland Lot No.2828 (“Land”) And of and in the messuages, erections and building
thereon and now known as “FORD GLORY PLAZA”, Kowloon, Hong Kong (“the Building”)
TOGETHER with the sole and exclusive right and privilege to hold use occupy and
enjoy ALL THAT WORKSHOP A on the 19TH FLOOR of the Building which is for the
purpose of identification as shown on the floor plan annexed to this Agreement
and thereon coloured Pink and marked “Workshop A”; and

 

(2)ALL THOSE 44 equal undivided 30,000th parts or shares of and in the Lands and
of and in the Building TOGETHER with the sole and exclusive right and privilege
to hold use occupy and enjoy ALL THOSE CAR PARKING SPACES NOS.P21, P22, P23 and
P24 on the 2ND FLOOR of the Building.

 

 - 18 - 

 

 

CHEDULE 3

 

PART I: Purchase Price and Manner of Payment

 

Purchase Price: HK$63,000,000 and shall be paid by the Purchaser to the Vendor
in the following manner:-

 

(1) HK$6,300,000 being deposit (and in part payment of the Purchase Price upon
Completion) is to be paid by the Purchaser to the Vendor upon signing of this
Agreement; and       (2) HK$56,700,000 being balance of the Purchase Price is to
be paid by the Purchaser to the Vendor on the Completion Date by no later than
5:00 p.m..

 

PART II: The Completion Date

 

The seventh Business Day after fulfillment of all the Conditions Precedent (or
such other date as the parties may agree in writing).

 

SCHEDULE 4

 

The Mortgage:

 

None.

 

 - 19 - 

 

 

SCHEDULE 5

 

Matters required to be specified under Section 29B(5) of the Stamp Duty
Ordinance:-

 

(a) (1) Name of the Vendor - see Part I of Schedule 1     Address of the Vendor
- see Part I of Schedule 1   (2) Name of the Purchaser - see Part II of Schedule
1     Address of the Purchaser - see Part II of Schedule 1       (b) (1)
Identification Number of the Vendor - see Part I of Schedule 1   (2)
Identification Number of the Purchaser - see Part II of Schedule 1

 

(c)Description and location of the Property - see Part I of the Schedule 2

 

(d)The Property comprises non-residential property within the meaning of Section
29A(1) of the Stamp Duty Ordinance.

 

(e)Date of this Agreement - see Page 1

 

(f)The date of any preceding unwritten sale agreement or agreement for sale made
between the same parties on the same terms: none

 

(g)Agreed date for the conveyance on sale or assignment of the Property (as the
case may be) see Part II of Schedule 3.

 

(h)There is an agreed consideration for the conveyance on sale or assignment
that is to, or may, take place pursuant to this Agreement and the amount of the
consideration is set out in Part I of the Schedule 3.

 

(i)Amount or value of any other consideration which the parties signing this
Agreement know has been paid or given, or has been agreed to be paid or given,
to any person for or in connection with this Agreement or any conveyance on sale
or agreement pursuant to this Agreement (excluding legal expenses or agent
commission): none

 

 - 20 - 

 

 

SCHEDULE 6

 

(“Special Conditions”)

 

(1)The sale and purchase of the Property is subject to the Structures, if any.

 

(2)The Purchaser agrees to purchase the Property and proceed to Completion
subject to the Structures, if any and hereby waives all its rights in their
entirety to make or otherwise raise requisitions or objections on the title to
the Property in respect of or in connection with the Structures, if any and that
the Vendor shall neither be under any obligation to take or effect any actions,
rectification, removal, alteration, modification, demolition and/or
reinstatement in respect of any of the Structures in any circumstances nor has
any liability to bear the related costs and expenses in respect thereof, all of
which obligations and liabilities shall be assumed and borne by the Purchaser
solely and absolutely.

 

(3)The Vendor reserves the right to revise the number of undivided shares
allocated to Workshop A prior to Completion upon advice by its architect in
accordance with, among others, the gross floor area of Workshop A.

 

 - 21 - 

 

 

The Vendor

 

SIGNED by Mr. Choi Lin Hung ) For and on behalf of Ford Glory International
Limited

 

for and on behalf of FORD GLORY )   INTERNATIONAL LIMITED ) /s/ Choi Lin Hung in
the presence of/whose )   signature(s) is/are verified by :- )  

 

 - 22 - 

 

 

The Purchaser

 

SIGNED by Mr. Ng Tsze Lun ) For and on behalf of Treasure Success International
Limited

 

for and on behalf of TREASURE )   SUCCESS INTERNATIONAL LIMITED ) /s/ Ng Tsze
Lun in the presence of/whose )    signature(s) is/are verified by :-    

 

 - 23 - 

 

  

RECEIVED on the day and year first above written of )         and from the
Purchaser the sum of DOLLARS SIX )   MILLION AND THREE HUNDRED THOUSAND )      
  Hong Kong Currency being the Deposit ) HK$6,300,000           For and on
behalf of the Vendor FORD GLORY     INTERNATIONAL LIMITED           /s/ Choi Lin
Hung     Choi Lin Hung

 

 - 24 - 

 

 

[tv525817_ex10-1img01.jpg]

 



 

 

 

19/F, FORD GLORY PLAZA, NO. 37-39 WING HONG STREET
AND 72 KING LAM STREET, CHEUNG SHA WAN, KOWLOON
N.K.I.L. 2828 R.P., S.A.R.P., & S.A.S.S.2.R.P.

 

ALLOCATION OF UNDIVIDED SHARES

 

UNIT   SALEABLE AREA
(APPROXIMATE)   UNDIVIDED SHARES WORKSHOP ‘A’   365.593 SQ.M   511 WORKSHOP ‘B’
  99.061 SQ.M   139 WORKSHOP ‘C’   96.159 SQ.M   134 WORKSHOP ‘D’   100.652 SQ.M
  141 COMMON AREA   80.694 SQ.M   113 TOTAL   742.159 SQ.M   1038

 

  FOR IDENTIFICATION ONLY           LEE SIU MAN, ERVIN   AUTHORIZED PERSON LIST
1
REGISTERED ARCHITECT

 

 

 

 

